Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7-11 are now canceled as directed to a non-elected invention.


Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a nonvolatile memory device, comprising a first semiconductor layer comprismg a first upper substrate and a second upper substrate that are adjacent to each other in a first direction and a memory cell array that comprises first and second vertical structures, the first and second vertical structures comprising a plurality of channel layers that vertically extend from the first and second upper substrates and first and second gate conductive layers that are respectively stacked on the first and second upper substrates along side walls of the plurality of channel layers; and 10 a second semiconductor layer located under the first semiconductor layer in a vertical direction, the second semiconductor layer comprising a lower substrate that comprises a plurality of row decoder circuits and a plurality of page buffer circuits,
wherein the first vertical structure further comprises a first through-hole via that passes through the first vertical structure and is connected to a first page buffer circuit, and the second vertical structure further comprises a first partial block, wherein the first partial block overlaps a first via area in the first direction and comprises an edge region electrically connected to a first row decoder circuit.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827